EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Blum on 8/10/2021.

The application has been amended as follows: 
Amended Claim 17, as follows:
17.    (Currently Amended) A ball joint for a chassis of a motor vehicle, comprising:
a ball stud;
a housing receiving the ball stud therein, the housing having:
a first opening at a first end of the housing surrounded by a circumferential forming edge; 
a base disposed within the housing between the ball stud and the circumferential forming edge and
a closing force absorber arranged at a second end of the housing opposite the first opening and configured to absorb a closing force F applied to the first end of the housing required for a deformation of the circumferential forming edge into the base, wherein the 

Amended Claim 24, as follows:
24. (Currently Amended) The ball joint according to claim 19, wherein the the second end of the housing in direction of the central axis in an undeflected state.

Amended Claim 26, as follows:
26. (Currently Amended) The ball joint according to claim 18, wherein the first opening of the housing is closed by [a] the base.

--Renumber the second instance of claim 26 to be “28.” (i.e. correct the fact that the claim numbers go 26, 27, 26, 29…)

Amended Claim 31, as follows:
31 (Currently Amended) A method for fitting a ball joint for a chassis of a motor vehicle, the ball joint having a ball stud, a housing receiving the ball stud therein, the housing including a first opening at a first end of the housing surrounded by a circumferential forming edge; a base disposed within the housing between the ball stud and the circumferential forming edge; and a closing force absorber arranged at [an] a second end of the housing opposite the first opening and configured to absorb a closing force F applied to the first end of the housing required for a deformation of the circumferential into the base, wherein the closing force absorber extends in a trough-shaped manner toward the housing interior in direction of the first opening, wherein the closing force absorber is formed as a column-shaped and blind hole-like recess, the method comprising:
surroundingly receiving a counter-holder of a closing device is by the closing force absorber; and
closing the housing by deforming the circumferential forming edge into the base.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 17, the closest prior art is considered to be US 2424431 to Booth (“Booth”) which discloses: a ball joint for a chassis of a motor vehicle, comprising: a ball stud 11a; a housing 10b receiving the ball stud therein, the housing having: a first opening (upper end of 10b) at a first end of the housing surrounded by a circumferential forming edge 10d; and a base 12 disposed within the housing between the ball stud and the circumferential forming edge. 
However, the prior art is lacking a teaching, suggestion, or motivation to modify Booth so as to further include: a closing force absorber arranged at a second end of the housing opposite the first opening and configured to absorb a closing force F applied to the first end of the housing required for a deformation of the circumferential forming edge into the base, wherein the closing force absorber extends in a trough-shaped manner toward the housing interior in direction of the first opening, wherein the closing force absorber is formed as a column-shaped and blind hole-like recess.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.